Exhibit 10.10

 

 [a1.jpg]

 PDF Solutions Semiconductor Technology Korea Limited

 

4th Floor, Room 406, U-Space2A

 

670, Daewang Pangyo-ro, Bundang-gu

   

 

 Seongnam-si, Gyeonggi-do, Republic of Korea 463-400

 


February 26, 2016

KwangHyun Kim
Seoul, Korea


 

Dear KH,

 

On behalf of PDF Solutions Semiconductor Technology Korea Limited (“PDF” or the
“Company”), with its registered office at 4th floor Room 406, U-Space 2A, 670
Daewang Pagnyo-ro, Bundang-gu Seongnam-si, Gyeonggi-do Republic of Korea, I am
pleased to extend to you this offer of employment.

 

This offer of employment with PDF is conditioned upon your acceptance, in
writing, of the terms and conditions as enumerated below.

 

 

1.

Position/Start Date/Term: You will be “V.P. Business Development” for the
Company commencing on February 24, 2016 (the “Start Date”). In this capacity,
you will report to John Kibarian, Director (CEO, PDF Solutions, Inc.). You will
be based in PDF’s Location in Gyeonggi-Do, Korea. You will perform you duties
and such other duties as may be assigned to you from time to time by the
Company. You agree that the Company may change your title and/or transfer your
work place and work assignment as necessary according to business needs.

 

 

2.

Compensation: Commencing on February 24, 2016, your annual base salary will be
the equivalent of $267,500 USD (approximately 332,658,547 KRW or its equivalent
exchange rate as set on or around May 1st each year, when any future increases
are contemplated). You will be paid once a month on the 25th day of the month.
In the event the 25th day falls on a non-working day, the salary shall be paid
on the preceding workday. If you have worked for less than the full calendar
month, your salary shall be adjusted on a pro rated basis. Upon paying your
salary, the Company will withhold income tax according to the requirements of
Korea’s Income Tax Law. You fully understand and agree that the above salary is
intended to be a comprehensive salary, including basic salary (for statutory
working time) and entitlement to overtime and holiday work compensation. In this
regard, it is specified that compensation for twelve (12) hours of your
overtime/holiday work hours per week shall be included in your monthly salary
above.

  

 
 

--------------------------------------------------------------------------------

 

Mr. KwangHyun Kim

Page 2 of 4

February 26, 2016 

 

 

3.

Benefits: Your employment benefits, subject to change by the Company, will
include the following:

 

 

a.

Contribution to requisite social insurances including national medical insurance
(50% employee premium portion), industrial injury compensation insurance,
national pension (50% employee premium portion) and unemployment insurance
(employee premium as required).

 

 

b.

Annual vacation of one (1) day per each completed month of service if you worked
for less than one (1) year and any additional annual vacation in accordance with
the Korean Labor Standard Act (“KLSA”).

 

 

c.

Sick leave up to two (2) weeks per year (or ten (10) working days).

 

 

d.

Reimbursement for the expense of a “company” car (reasonable make/model and
average mileage allowance and other terms) during your employment with the
Company. For the avoidance of doubt, reimbursed expenses will include down
payment, monthly fee, gas and maintenance for such car.

 

 

e.

Any other benefits as provided for fixed-term employees under the Company’s
Rules of Employment.

 

4.     Working Hours: Working hours shall be from 9:00 A.M. to 6:00 P.M., Monday
through Friday, with a lunch-time recess period from 12:00 P.M. to 1:00 P.M. The
Company shall be closed on a weekly day off, Saturdays, and Korean government
holidays and Labor Day.

 

5.     Exclusive employment: You agree that you will not accept any other
employment directly or indirectly engage in any other type of activity that
could be construed as employment during the term of employment by the Company
unless otherwise stipulated in this Employment Agreement and with a written
permission issued by the Company.

 

6.     Performance Bonus: For achieving performance objectives in each year of
your employment, you shall be eligible for an annual target incentive bonus as
determined by the Company’s Compensation Committee of the Board of Directors
(“Annual Target Bonus”). Your Annual Target Bonus will be paid to you each year
of your employment as applicable in accordance with the Company’s regular
executive incentive bonus program payout practices provided that you are an
employee at the time of such payment. Bonus payments under this Section 6 will
be subject to applicable withholding taxes required by local Korean law.

 

 
 

--------------------------------------------------------------------------------

 

Mr. KwangHyun Kim

Page 3 of 4

February 26, 2016

 

7.   Confidentiality of Terms: You agree to abide by the Company’s strict policy
that employees must not disclose, either directly or indirectly, any
information, including any of the terms of this Employment Agreement, regarding
salary, bonuses, including other employees of the Company; provided, however,
that you may discuss such terms with members of your immediate family and any
legal, tax or accounting specialists who provide you with individual legal, tax
or accounting advice.

 

8.     Termination: The Company may terminate this Employment Agreement in
accordance with the applicable law by giving you thirty (30) days in advance
notice or payment of thirty (30) days’ ordinary wage in lieu thereof; provided,
however, that if you commit material breaches of this Employment Agreement
and/or other Company regulations, the Company may terminate the Employment
Agreement without giving you any advance notice or payment in lieu thereof.

 

9.     General Terms: This Employment Agreement shall be governed by the laws of
the Republic of Korea. If any of the terms of this Employment Agreements be
declared unenforceable by any court of competent jurisdiction, such term or
terms shall be deemed null and void. All remaining terms shall remain in full
force and effect. This Employment Agreement shall be in English language, which
shall prevail over any translation thereof.

 

Please confirm your acceptance of this Employment Agreement by signing and
returning to Ms. Gail Shih (gail.shih@pdf.com) the enclosed duplicate copy.

 

This offer expires on March 2, 2016 if a scanned copy of the signed (accepted)
offer is not received by us on or prior to such date.

 

Very truly yours,

 

/s/ John Kibarian

 

John Kibarian
Representative Director  

 

 
 

--------------------------------------------------------------------------------

 

Mr. KwangHyun Kim

Page 4 of 4

February 26, 2016 

 

 ACKNOWLEDGMENT & ACCEPTANCE


I accept this employment offer with the understanding that it is not a contract
for a fixed term, or a specified period of time. I understand that my employment
is voluntary, and can be terminated either by me or by the Company in accordance
with the Korean Labor Standards Act and/or any of the Company’s regulations and
policies, including the Rules of Employment. The Employment Agreement supersedes
all prior representations or agreements, whether written or oral. This
Employment Agreement may not be modified or amended except by a written
agreement, signed by the Company and me.

 

 

 

AGREED TO AND ACCEPTED BY:

 

Signature: /s/KwangHyun Kim

 

Name: KwangHyun Kim                                                  

 

Date: March 2, 2016